Filed pursuant to Rule 424(b)(3) Registration No. 333-162232 PROSPECTUS SUPPLEMENT NO. 8 JUHL WIND, INC. 1,700,000 Shares Common Stock This Prospectus Supplement No. 8 supplements and amends our Prospectus dated October 14, 2009.This Prospectus Supplement No. 8 includes our attached Quarterly Report on Form 10-Q for the quarter ended June 30, 2011 as filed with the Securities and Exchange Commission on August 15, 2011. This Prospectus Supplement No. 8 should be read in conjunction with the Prospectus. Any statement contained in the Prospectus shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No. 8 modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 8. The date of this Prospectus Supplement No. 8 isAugust 22, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 333-141010 JUHL WIND, INC. (Name of small business issuer in its charter) Delaware 20-4947667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 996 190th Avenue Woodstock, Minnesota (Address of principal executive offices) (Zip code) Issuer's telephone number: (507) 777-4310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes ¨ No ¨ *The registrant will file the Interactive Data File as an amendment to this Form 10-Q within 30 days from the date hereof. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:21,939,944 shares outstanding as of August 11, 2011. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Analysis About Market Risk 43 Item 4. Controls and Procedures 43 PART II - OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 44 Item 4. Removed and Reserved 44 Item 5. Other Information 45 Item 6. Exhibits 46 Signatures 47 Exhibits 2 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited financial statements of Juhl Wind, Inc. (“Juhl Wind” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission” or “SEC”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, for the fiscal year ended December 31, 2010, previously filed with the Commission, which are included in the Annual Report on Form 10-K filed on March 31, 2011. 3 JUHL WIND INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2010 JUNE 30, DECEMBER 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Restricted cash Accounts receivable Short-term investments and accrued interest receivable Short-term investments - restricted Promissory note receivable, including interest Inventory Reimbursable project costs Costs and estimated profits in excess of billings Other current assets Current deferred income taxes - Total current assets PROPERTY AND EQUIPMENT, Net OTHER ASSETS Deferred income tax asset Equity investment in wind farm - Escrowed cash reserves for contractual commitments - Loan financing costs, net - Project development costs ($4,224,879 and 2,228,332 at June 30, 2011 and December 31, 2010, respectively, related to consolidated variable interestentity and generally not available to the Company) Promissory note receivable, long-term portion - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Bank notes payable - current Advance on sale of project development rights - Accrued expenses Customer deposits Income taxes payable - Deferred revenue Promissory notes payable, including interest Current deferred income taxes - Current portion of bank note payable - Total current liabilities LONG-TERM LIABILITIES Bank note payable - long-term - Power purchase contract liability - Total long-term liabilities - STOCKHOLDERS' EQUITY Controlling interest in equity: Preferred Stock, 20,000,000 shares authorized Series A convertible preferred stock - $.0001 par value, 4,820,000 issued and outstanding as of June 30, 2011 and December 31, 2010 Series B convertible preferred stock - $.0001 par value, 5,966,792 and 6,567,006issued and outstanding atJune 30, 2011 and December 31, 2010, respectively Common Stock - $.0001 par value; 100,000,000 shares authorized, 21,934,255 and 21,235,485 issued at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Treasury stock, 158,421 and 57,980 shares held by the Company at June 30, 2011 and December 31, 2010, respectively ) ) Accumulated deficit ) ) Noncontrolling interest in equity Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated statements. 4 JUHL WIND INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THE QUARTERS ENDED JUNE 30, 2 (unaudited) (unaudited) REVENUE Wind farm development and management $ 12.8 % $ 33.8 % Turbine sales & service Related party revenue Electrical power sales - - Construction contract revenue Total revenue COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative expenses Investor relations expenses Payroll and employee benefits Wind farm management expenses Total operating expenses OPERATING LOSS ) OTHER INCOME (EXPENSE) Interest income Interest expense ) Total other income (expense), net ) ) LOSS BEFORE INCOME TAXES ) INCOME TAX BENEFIT NET LOSS ) LESS NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST - NET INCOME ATTRIBUTED TO JUHL WIND, INC. $ ) ) % $ ) ) % PREFERRED DIVIDENDS NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC & DILUTED NET LOSS PER SHARE BASIC & DILUTED $ ) $ ) The accompanying notes are an integral part of these consolidated statements. 5 JUHL WIND INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 2011 2010 (unaudited) (unaudited) REVENUE Wind farm development and management $ 69.0 % $ 12.6 % Turbine sales & service Related party revenue Electrical power sales - - Construction contract revenue Total revenue COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative expenses Investor relations expenses Payroll and employee benefits Wind farm management expenses Total operating expenses OPERATING INCOME (LOSS) ) ) OTHER INCOME (EXPENSE) Interest income Interest expense ) Total other income (expense), net ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT (EXPENSE) ) ) NET INCOME (LOSS) ) ) LESS NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST ) - - - NET INCOME ATTRIBUTED TO JUHL WIND, INC. $ 28.0 % $ ) ) % PREFERRED DIVIDENDS NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC NET INCOME (LOSS) PER SHARE - BASIC $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - DILUTED NET INCOME (LOSS) PER SHARE - DILUTED $ $ ) The accompanying notes are an integral part of these consolidated statements. 6 JUHL WIND INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2011 Convertible Convertible Total Preferred Stock Preferred Stock Additional Stockholders' Non Total Common Stock Series A Series B Paid-In Treasury Accumulated Equity Controlling Stockholders' Shares Amount Shares Amount Shares Amount Capital Stock Deficit Juhl Wind Interest Equity BALANCE - December 31, 2010 $ )
